On Motion for Rehearing.
LATTIMORE, J.
Appellant presents his motion for rehearing, setting out the testi*353mony at length and insisting that it is not sufficient to support the conclusion of guilt arrived at by the jury. In our original opinion we reviewed the evidence and were unable to agree with the contention of appellant. We are still of the opinion that the circumstances in evidence not only coincide with and render probable the guilt of the accused, but that they exclude every other reasonable hypothesis except that of guilt. We do not care to review the entire evidence. The continued association of the parties up to and including the night of the homicide; the lack of funds on the part of appellant prior to said killing; his possession of considerable money immediately thereafter; the fact of the possession of rather large sums of money by deceased prior to the homicide; the sudden disappearance of appellant without explanation on the night of the homicide; his/ appearance the next morning at an office of the interurban railway, near a station on which the mutilated body of deceased was later found; the utter lack of any suggestion supported by any tangible theory of the commission of the homicide by any other— these and other matters were in evidence and considered by the jury, and we are unwilling to believe that in their conclusion of guilt they went beyond the province of fair-minded men seeking to arrive at a correct solution of the guilt or innocence of a fellow citizen.
Being unable to agree with appellant, and believing that he has had a fair trial, and that the testimony, supports the conclusion of guilt, the motion for rehearing will be overruled.